Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s preliminary amendment filed 09 May 2022 has been considered and entered. Accordingly, claims 2-21 are pending in this application. Claim 1 is cancelled; claims 2-21 are new.

Priority
Applicant’s claim for the benefit of prior-filed applications 15/967,585 and 16/513,365  under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. It is noted that the above cited application 15/967,585 also claims priority to earlier filed applications. However, at least the earlier filed applications do not provide support for at least the combined steps of identifying a first and second set of buckets and merging multiple buckets based on a determination that an aggregate size of the multiple buckets of a set satisfies a size threshold as claimed in the independent claims, as would be required under 35 USC §112(a) written description requirement. As such, priority of the instant application does not extend, at least, prior to the filing date of 04/30/2018 of 15/967,585 for prior-filed applications to which benefit is claimed in that application.

Information Disclosure Statement
The information disclosure statement filed 09 June 2022 fails to fully comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
NPL citation No. 557, 577, and 581 do not include a place of publication.
Accordingly, the IDS has been placed in the application file, but the information referred to therein has not been fully considered as to the merits. More specifically, all references have been considered except those lined through for the reasons discussed above.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 11-13, 15, 17, 19-21, and 26 of U.S. Patent No. 11,334,543, hereinafter the Parent Patent. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7, 11-13, 15, 17, 19-21, and 26 anticipate the features of claims 2-21 of the instant application as demonstrated below.
Instant Application
US Pat No. 11,334,543
2. A method for merging buckets, the method comprising:
identifying a plurality of buckets associated with at least one of a particular tenant or a particular index;


identifying a first set of the plurality of buckets and a second set of the plurality of buckets;
determining that an aggregate size of multiple buckets of the first set of the plurality of buckets satisfies a first size threshold;
merging the multiple buckets of the first set of the plurality of buckets based on said determining that the aggregate size of the multiple buckets of the first set of the plurality of buckets satisfies the first size threshold;




determining that an aggregate size of multiple buckets of the second set of the plurality of buckets satisfies a second size threshold; and
merging the multiple buckets of the second set of the plurality of buckets based on said determining that the aggregate size of the multiple buckets of the second set of the plurality of buckets satisfies the second size threshold. 

1. A method for merging buckets, the method comprising:
identifying a plurality of buckets associated with a particular tenant and a particular index;
determining a size of each of the plurality of buckets;
identifying a first set of the plurality of buckets that each have a size that is within a first size range;
determining that an aggregate size of multiple buckets of the first set satisfies a first size threshold;

merging the multiple buckets of the first set based on said determining that the aggregate size of the multiple buckets of the first set satisfies the first size threshold;


identifying a second set of the plurality of buckets that each have a size that is within a second size range that is different from and does not overlap with the first size range;
determining that an aggregate size of multiple buckets of the second set satisfies a second size threshold; and

merging the multiple buckets of the second set based on said determining that the aggregate size of the multiple buckets of the second set satisfies the second size threshold.
3. The method of claim 2, wherein the plurality of buckets are associated with the particular tenant and the particular index.

1. A method for merging buckets, the method comprising:
identifying a plurality of buckets associated with a particular tenant and a particular index;
…
4. The method of claim 2, wherein 


each bucket of the first set of the plurality of buckets has a size within a first size range and 

each bucket of the second set of the plurality of buckets has a size within a second size range. 

1. A method for merging buckets, the method comprising:
…
identifying a first set of the plurality of buckets that each have a size that is within a first size range;
…
identifying a second set of the plurality of buckets that each have a size that is within a second size range that is different from and does not overlap with the first size range;
…

5. The method of claim 2, wherein 


each bucket of the first set of the plurality of buckets has a size within a first size range and 

each bucket of the second set of the plurality of buckets has a size within a second size range that is different from the first size range. 

1. A method for merging buckets, the method comprising:
…
identifying a first set of the plurality of buckets that each have a size that is within a first size range;
…
identifying a second set of the plurality of buckets that each have a size that is within a second size range that is different from and does not overlap with the first size range;
…

6. The method of claim 2, wherein 


each bucket of the first set of the plurality of buckets has a size within a first size range and 

each bucket of the second set of the plurality of buckets has a size within a second size range that does not overlap with the first size range. 


1. A method for merging buckets, the method comprising:
…
identifying a first set of the plurality of buckets that each have a size that is within a first size range;
…
identifying a second set of the plurality of buckets that each have a size that is within a second size range that is different from and does not overlap with the first size range;
…

7. The method of claim 2, further comprising 

determining a size of each of the plurality of buckets, 
wherein each bucket of the first set of the plurality of buckets has a size within a first size range and 

each bucket of the second set of the plurality of buckets has a size within a second size range. 

1. A method for merging buckets, the method comprising:
…
determining a size of each of the plurality of buckets;
identifying a first set of the plurality of buckets that each have a size that is within a first size range;
…
identifying a second set of the plurality of buckets that each have a size that is within a second size range that is different from and does not overlap with the first size range;

8. The method of claim 2, wherein 


each bucket of the first set of the plurality of buckets has a size within a first size range and 
each bucket of the second set of the plurality of buckets has a size within a second size range, 



wherein said determining that the aggregate size of the multiple buckets of the first set of the plurality of buckets satisfies the first size threshold is based on a determination that the aggregate size of the multiple buckets of the first set of the plurality of buckets is within the second size range. 

1. A method for merging buckets, the method comprising:
…
identifying a first set of the plurality of buckets that each have a size that is within a first size range;
…
identifying a second set of the plurality of buckets that each have a size that is within a second size range that is different from and does not overlap with the first size range;
…
2. The method of claim 1, wherein said determining that the aggregate size of the multiple buckets of the first set satisfies the first size threshold is based on a determination that the aggregate size of the multiple buckets of the first set is within the second size range.

9. The method of claim 2, wherein said determining that the aggregate size of the multiple buckets of the first set of the plurality of buckets satisfies the first size threshold is based on a determination that the aggregate size of the multiple buckets of the first set of the plurality of buckets is at least twice as large as a size of any of the multiple buckets of the first set of the plurality of buckets. 

3. The method of claim 1, wherein said determining that the aggregate size of the multiple buckets of the first set satisfies the first size threshold is based on a determination that the aggregate size of the multiple buckets of the first set is at least twice as large as a size of any of the multiple buckets of the first set.

10. The method of claim 2, wherein 


each bucket of the first set of the plurality of buckets has a size within a first size range and 

each bucket of the second set of the plurality of buckets has a size within a second size range, 




wherein said determining that the aggregate size of the multiple buckets of the second set of the plurality of buckets satisfies the second size threshold is based on a determination that the aggregate size of the multiple buckets of the second set of the plurality of buckets is within a third size range that is larger than, and does not overlap with, the second size range. 

1. A method for merging buckets, the method comprising:
…
identifying a first set of the plurality of buckets that each have a size that is within a first size range;
…
identifying a second set of the plurality of buckets that each have a size that is within a second size range that is different from and does not overlap with the first size range;
…

4. The method of claim 1, wherein said determining that the aggregate size of the multiple buckets of the second set satisfies the second size threshold is based on a determination that the aggregate size of the multiple buckets of the second set is within a third size range that is larger than, and does not overlap with, the second size range.
11. The method of claim 2, wherein said determining that the aggregate size of the multiple buckets of the second set of the plurality of buckets satisfies the second size threshold is based on a determination that the aggregate size of the multiple buckets of the second set of the plurality of buckets is less than a predetermined size. 

5. The method of claim 1, wherein said determining that the aggregate size of the multiple buckets of the second set satisfies the second size threshold is based on a determination that the aggregate size of the multiple buckets of the second set is less than a predetermined size.

12. The method of claim 2, wherein said merging the multiple buckets of the first set of the plurality of buckets forms a first merged bucket, and wherein the multiple buckets of the second set of the plurality of buckets includes the first merged bucket. 

6. The method of claim 1, wherein said merging the multiple buckets of the first set forms a first merged bucket, and wherein the multiple buckets of the second set includes the first merged bucket.

13. The method of claim 2, wherein said merging the multiple buckets of the first set of the plurality of buckets is further based on a determination that the multiple buckets of the first set of the plurality of buckets satisfy at least one of: 
a time range threshold;
a number of buckets threshold;
a minimum number of buckets threshold;
or a maximum number of buckets threshold. 

7. The method of claim 1, wherein said merging the multiple buckets of the first set is further based on a determination that the multiple buckets of the first set satisfy a time range threshold.

14. The method of claim 2, wherein said merging the multiple buckets of the first set of the plurality of buckets is further based on a determination that at least one of: 
a number of bucket merges associated with the particular index satisfies a threshold number of bucket merges;
or a number of bucket merges associated with the particular tenant satisfies a threshold number of bucket merges. 

11. The method of claim 1, wherein said merging the multiple buckets of the first set is further based on a determination that 

a number of bucket merges associated with the particular index satisfies a threshold number of bucket merges.

14. The method of claim 2, wherein said merging the multiple buckets of the first set of the plurality of buckets is further based on a determination that at least one of: 
a number of bucket merges associated with the particular index satisfies a threshold number of bucket merges;
or a number of bucket merges associated with the particular tenant satisfies a threshold number of bucket merges.

12. The method of claim 1, wherein said merging the multiple buckets of the first set is further based on a determination that 

a number of bucket merges associated with the particular tenant satisfies a threshold number of bucket merges.

15. The method of claim 2, wherein said merging the multiple buckets of the first set of the plurality of buckets is further based on a determination that a number of inverted indexes in the multiple buckets of the first set of the plurality of buckets satisfies an inverted index threshold. 

13. The method of claim 1, wherein said merging the multiple buckets of the first set is further based on a determination that a number of inverted indexes in the multiple buckets of the first set satisfies an inverted index threshold
16. The method of claim 2, further comprising 

determining a size of each of the plurality of buckets, 



wherein said determining the size of each of the plurality of buckets comprises referencing metadata associated with each of the plurality of buckets. 

1. A method for merging buckets, the method comprising:
…
determining a size of each of the plurality of buckets;
…

15. The method of claim 1, wherein said determining the size of each of the plurality of buckets comprises referencing metadata associated with each of the plurality of buckets.

17. The method of claim 2, wherein said identifying the plurality of buckets and said identifying the first set of the plurality of buckets and the second set of the plurality of buckets are each performed by a merge scheduler, 
wherein said merging the multiple buckets of the first set of the plurality of buckets and said merging the multiple buckets of the second set of the plurality of buckets are performed by a merge worker, 
wherein the merge worker is different from the merge scheduler. 

17. The method of claim 1, wherein said identifying the plurality of buckets, said identifying the first set, and said identifying the second set are each performed by a merge scheduler, 

wherein said merging the multiple buckets of the first set and said merging the multiple buckets of the second set are performed by a merge worker, 

wherein the merge worker is different from the merge scheduler.

18. The method of claim 2, wherein said merging the multiple buckets of the first set of the plurality of buckets is further based on a determination that a size of each of the multiple buckets of the first set of the plurality of buckets satisfies a minimum size threshold. 

19. The method of claim 1, wherein said merging the multiple buckets of the first set is further based on a determination that the size of each of the multiple buckets of the first set satisfies a minimum size threshold.

19. The method of claim 2, wherein said merging the multiple buckets of the first set of the plurality of buckets is further based on a determination that a size of each of the multiple buckets of the first set of the plurality of buckets satisfies a maximum size threshold. 

20. The method of claim 1, wherein said merging the multiple buckets of the first set is further based on a determination that the size of each of the multiple buckets of the first set satisfies a maximum size threshold.

20. A system, comprising:
one or more data stores including computer-executable instructions; and
one or more processors configured to execute the computer-executable instructions, wherein execution of the computer-executable instructions by the one or more processors causes the one or more processors to:
identify a plurality of buckets associated with at least one of a particular tenant or a particular index;


identify a first set of the plurality of buckets and a second set of the plurality of buckets;
determine that an aggregate size of multiple buckets of the first set of the plurality of buckets satisfies a first size threshold;
merge the multiple buckets of the first set of the plurality of buckets based on said determining that the aggregate size of the multiple buckets of the first set of the plurality of buckets satisfies the first size threshold;



determine that an aggregate size of multiple buckets of the second set of the plurality of buckets satisfies a second size threshold; and
merge the multiple buckets of the second set of the plurality of buckets based on said determining that the aggregate size of the multiple buckets of the second set of the plurality of buckets satisfies the second size threshold.
21. A system, comprising:
one or more data stores including computer-executable instructions; and
one or more processors configured to execute the computer-executable instructions, wherein execution of the computer-executable instructions causes the system to perform the steps of:

identifying a plurality of buckets associated with a particular tenant and a particular index;
determining a size of each of the plurality of buckets;
identifying a first set of the plurality of buckets that each have a size that is within a first size range;
determining that an aggregate size of multiple buckets of the first set satisfies a first size threshold;

merging the multiple buckets of the first set based on said determining that the aggregate size of the multiple buckets of the first set satisfies the first size threshold;
identifying a second set of the plurality of buckets that each have a size that is within a second size range that is different from and does not overlap with the first size range;
determining that an aggregate size of multiple buckets of the second set satisfies a second size threshold; and

merging the multiple buckets of the second set based on said determining that the aggregate size of the multiple buckets of the second set satisfies the second size threshold.

21. Non-transitory computer-readable storage media comprising instructions executable by a computing system to:
identify a plurality of buckets associated with at least one of a particular tenant or a particular index;


identify a first set of the plurality of buckets and a second set of the plurality of buckets;
determine that an aggregate size of multiple buckets of the first set of the plurality of buckets satisfies a first size threshold;
merge the multiple buckets of the first set of the plurality of buckets based on said determining that the aggregate size of the multiple buckets of the first set of the plurality of buckets satisfies the first size threshold;



determine that an aggregate size of multiple buckets of the second set of the plurality of buckets satisfies a second size threshold; and
merge the multiple buckets of the second set of the plurality of buckets based on said determining that the aggregate size of the multiple buckets of the second set of the plurality of buckets satisfies the second size threshold. 

26. Non-transitory computer-readable storage media comprising instructions executable by a computing system to:
identify a plurality of buckets associated with a particular tenant and a particular index;
determine a size of each of the plurality of buckets;
identify a first set of the plurality of buckets that each have a size that is within a first size range;
determine that an aggregate size of multiple buckets of the first set satisfies a first size threshold;

merge the multiple buckets of the first set based on the determination that the aggregate size of the multiple buckets of the first set satisfies the first size threshold;

identify a second set of the plurality of buckets having a size that is within a second size range that is different from and does not overlap with the first size range;
determine that an aggregate size of multiple buckets of the second set satisfies a second size threshold; and

merge the multiple buckets of the second set based on the determination that the aggregate size of the multiple buckets of the second set satisfies the second size threshold.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tobin et al. (cited in IDS filed 06/09/2022)(US 9,753,935 B1), hereinafter Tobin, in view of Wu et al. (US 20180349095 A1), hereinafter Wu.

As to claim 2, Tobin discloses a method for merging buckets, the method comprising:
identifying a plurality of buckets (Figs. 5a-5d; Col. 18, Lines 30-38, Col. 19, Lines 6-30, A plurality of data files, i.e. buckets as claimed since they are entities storing data flushed thereto and/or created from other data buckets of Tobin, are identified.) associated with at least one of a particular tenant or a particular index (Col. 17, Lines 50-53, The data files may include an index, and thus are associated with a particular index.);
identifying a first set of the plurality of buckets (Figs. 5a-5d; Col. 18, Lines 30-38, Col. 19, Lines 6-30, A plurality of data files, i.e. buckets as claimed since they are entities storing data flushed thereto and/or created from other data buckets of Tobin, are identified.) and a second set of the plurality of buckets (Figs. 5b-5d; Col. 18, Lines 30-38 and 58-67; Col. 19, Lines 1-6 and 18-30, A second set of data files are identified having a size within a second size range of a second bucket of Tobin (e.g. corresponding to 514) and are compacted to form a new data file/bucket with a combined size of a third range. Each range is non-overlapping, e.g. 0-3000 bytes, 3001-9000 bytes, and 9001-27000 bytes.);
determining that an aggregate  amount of multiple buckets of the first set of the plurality of buckets satisfies a first  amount threshold (Figs. 5b-5c; Col. 18, Lines 30-38 and 58-67; Col. 19, Lines 1-18, The first set of data files are identified having a size within a first size range of a bucket of Tobin and are compacted to form a new data file/bucket with a combined size of a second range. This occurs when a an aggregate number of files meeting a threshold number of files within the size range are identified, e.g. 3.);
merging the multiple buckets of the first set of the plurality of buckets based on said determining that the aggregate  amount of the multiple buckets of the first set of the plurality of buckets satisfies the first  amount threshold (Figs. 5b-5c; Col. 18, Lines 30-38 and 58-67; Col. 19, Lines 1-18, The first set of data files are identified having a size within a first size range of a bucket of Tobin and are compacted to form a new data file/bucket with a combined size of a second range. This occurs when a an aggregate number of files meeting a threshold number of files within the size range are identified, e.g. 3.);
determining that an aggregate  amount of multiple buckets of the second set of the plurality of buckets satisfies a second  amount threshold (Figs. 5b-5d; Col. 18, Lines 30-38 and 58-67; Col. 19, Lines 1-6 and 18-30, The second set of data files are identified having a size within the second size range of a bucket of Tobin and are compacted to form a new data file/bucket with a combined size of a third range thus matching a second size threshold. E.g. data files/buckets 512A-C (also 512A-B and 502A-C) are merged and satisfy the size range for 524 to form data file/bucket 522A when an aggregate amount of files within the range are identified.); and
merging the multiple buckets of the second set of the plurality of buckets based on said determining that the aggregate  amount of the multiple buckets of the second set of the plurality of buckets satisfies the second  amount threshold (Figs. 5b-5d; Col. 18, Lines 30-38 and 58-67; Col. 19, Lines 1-6 and 18-30, The second set of data files are identified having a size within the second size range of a bucket of Tobin and are compacted to form a new data file/bucket with a combined size of a third range thus matching a second size threshold. E.g. data files/buckets 512A-C (also 512A-B and 502A-C) are merged and satisfy the size range for 524 to form data file/bucket 522A when an aggregate amount of files within the range are identified.).
Tobin does not disclose determining an aggregate size of the multiple buckets of the first set of the plurality of buckets and an aggregate size of the multiple buckets of the second set of the plurality of buckets; and that the merging of each set is based on determining the corresponding aggregate size satisfies a first size threshold and a second size threshold respectively.
However, Wu discloses determining that an aggregate size of multiple buckets of a first set of a plurality of buckets satisfies a first size threshold (Fig. 5; [0026]; [0028]; [0030], A given level has a size threshold, with each level being correspondingly larger since each level holds more data than the previous. When the aggregate size of files, again corresponding to claimed buckets since they are entities storing data therein like Tobin, in a given level satisfies the size threshold for that level, the files therein are merged and moved to the next larger level.); 
merging the multiple buckets of the first set of the plurality of buckets based on said determining that the aggregate size of the multiple buckets of the first set of the plurality of buckets satisfies the first size threshold (Fig. 5; [0026]; [0028]; [0030], A given level has a size threshold, with each level being correspondingly larger since each level holds more data than the previous. When the aggregate size of files in a given level satisfies the size threshold for that level, the files therein are merged and moved to the next larger level.);
determining that an aggregate size of multiple buckets of a second set of the plurality of buckets satisfies a second size threshold (Fig. 5; [0026]; [0028]; [0030], A given level has a size threshold, with each level being correspondingly larger since each level holds more data than the previous. When the aggregate size of files in a given level satisfies the size threshold for that level, the files therein are merged and moved to the next larger level.); and
merging the multiple buckets of the second set of the plurality of buckets based on said determining that the aggregate size of the multiple buckets of the second set of the plurality of buckets satisfies the second size threshold (Fig. 5; [0026]; [0028]; [0030], A given level has a size threshold, with each level being correspondingly larger since each level holds more data than the previous. When the aggregate size of files in a given level satisfies the size threshold for that level, the files therein are merged and moved to the next larger level.).
Before the effective filing date of the claimed inventio, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Tobin with the teachings of Wu by modifying Tobin such that an aggregate size and size threshold is used for each corresponding size range of Tobin in addition to an aggregate amount and an amount threshold for each set of buckets to be merged such. Thus, instead of just determining an aggregate amount of the multiple buckets of the first and second sets of the plurality of buckets satisfies a first and second amount threshold and then merging the respective sets accordingly, that an aggregate size is also determined for each set of the plurality of buckets and compared to a corresponding size threshold, and then merged if satisfying the respective size threshold; utilizing a correspondingly larger size threshold for each larger size range like is done for each increasing level of Wu. Tobin does not place a byte size limit, either maximum or minimum, on a size of a given file of Tobin (corresponding to a claimed bucket). As such even when a threshold amount of files are identified, e.g. three, each could be just 1 byte, and thus within the exemplary first size range of 0 to 3000 of Col. 19, lines 1-6. When compacted, the resulting file will still be within that first size range. As a result, the same data may get compacted many times before a compacted file would fall within the second size range of 3001 to 9000. Accordingly, said artisan would have been motivated to do make the above modifications in order to reduce write amplification and computational overhead as is obtained by merging files when a size threshold is satisfied in Wu (Wu, [0004]; [0005]; [0019]; [0027]).

As to claim 4, the claim is rejected for the same reasons as claim 2 above. In addition, Tobin, as previously modified with Wu, discloses wherein each bucket of the first set of the plurality of buckets has a size within a first size range (Tobin, Figs. 5b-5c; Col. 18, Lines 58-67; Col. 19, Lines 1-18, A first set of data files are identified having a size within a first size range of a bucket of Tobin (e.g. corresponding to 504) and are compacted to form a new data file/bucket with a combined size of a second range.) and each bucket of the second set of the plurality of buckets has a size within a second size range (Tobin, Figs. 5b-5d; Col. 18, Lines 30-38 and 58-67; Col. 19, Lines 1-6 and 18-30, A second set of data files are identified having a size within a second size range of a second bucket of Tobin (e.g. corresponding to 514) and are compacted to form a new data file/bucket with a combined size of a third range. Each range is non-overlapping, e.g. 0-3000 bytes, 3001-9000 bytes, and 9001-27000 bytes.).

As to claim 5, the claim is rejected for the same reasons as claim 2 above. In addition, Tobin, as previously modified with Wu, discloses wherein each bucket of the first set of the plurality of buckets has a size within a first size range (Tobin, Figs. 5b-5c; Col. 18, Lines 58-67; Col. 19, Lines 1-18, A first set of data files are identified having a size within a first size range of a bucket of Tobin (e.g. corresponding to 504) and are compacted to form a new data file/bucket with a combined size of a second range.) and each bucket of the second set of the plurality of buckets has a size within a second size range that is different from the first size range (Tobin, Figs. 5b-5d; Col. 18, Lines 30-38 and 58-67; Col. 19, Lines 1-6 and 18-30, A second set of data files are identified having a size within a second size range of a second bucket of Tobin (e.g. corresponding to 514) and are compacted to form a new data file/bucket with a combined size of a third range. Each range is non-overlapping and thus different, e.g. 0-3000 bytes, 3001-9000 bytes, and 9001-27000 bytes.).

As to claim 6, the claim is rejected for the same reasons as claim 2 above. In addition, Tobin, as previously modified with Wu, discloses wherein each bucket of the first set of the plurality of buckets has a size within a first size range (Tobin, Figs. 5b-5c; Col. 18, Lines 58-67; Col. 19, Lines 1-18, A first set of data files are identified having a size within a first size range of a bucket of Tobin (e.g. corresponding to 504) and are compacted to form a new data file/bucket with a combined size of a second range.) and each bucket of the second set of the plurality of buckets has a size within a second size range that does not overlap with the first size range (Tobin, Figs. 5b-5d; Col. 18, Lines 30-38 and 58-67; Col. 19, Lines 1-6 and 18-30, A second set of data files are identified having a size within a second size range of a second bucket of Tobin (e.g. corresponding to 514) and are compacted to form a new data file/bucket with a combined size of a third range. Each range is non-overlapping, e.g. 0-3000 bytes, 3001-9000 bytes, and 9001-27000 bytes.).

As to claim 7, the claim is rejected for the same reasons as claim 2 above. In addition, Tobin, as previously modified with Wu, discloses determining a size of each of the plurality of buckets (Tobin, Col. 18, Lines 30-45, Col. 19, Lines 6-30, A size of each of the data files is determined in order to place them into an appropriate bucket of Tobin, both initially and after compaction.), wherein each bucket of the first set of the plurality of buckets has a size within a first size range (Tobin, Figs. 5b-5c; Col. 18, Lines 58-67; Col. 19, Lines 1-18, A first set of data files are identified having a size within a first size range of a bucket of Tobin (e.g. corresponding to 504) and are compacted to form a new data file/bucket with a combined size of a second range.) and each bucket of the second set of the plurality of buckets has a size within a second size range (Tobin, Figs. 5b-5d; Col. 18, Lines 30-38 and 58-67; Col. 19, Lines 1-6 and 18-30, A second set of data files are identified having a size within a second size range of a second bucket of Tobin (e.g. corresponding to 514) and are compacted to form a new data file/bucket with a combined size of a third range. Each range is non-overlapping, e.g. 0-3000 bytes, 3001-9000 bytes, and 9001-27000 bytes.).

As to claim 8, the claim is rejected for the same reasons as claim 2 above. In addition, Tobin, as previously modified with Wu, discloses wherein each bucket of the first set of the plurality of buckets has a size within a first size range and each bucket of the second set of the plurality of buckets has a size within a second size range, wherein said determining that the aggregate size of the multiple buckets of the first set of the plurality of buckets satisfies the first size threshold is based on a determination that the aggregate size of the multiple buckets of the first set of the plurality of buckets is within the second size range (Tobin, Figs. 5b-5c; Col. 18, Lines 30-38 and 58-67; Col. 19, Lines 1-23, The first set of data files are identified having a size within a first size range of a bucket of Tobin and are compacted to form a new data file/bucket with an aggregate/compacted size within a second range, e.g. corresponding to that of 514. The compacted file of the aggregate size is placed in a larger data file/bucket having a second size range that accommodates it.).

As to claim 9, the claim is rejected for the same reasons as claim 2 above. In addition, Tobin, as previously modified with Wu, does not explicitly disclose wherein said determining that the aggregate size of the multiple buckets of the first set of the plurality of buckets satisfies the first size threshold is based on a determination that the aggregate size of the multiple buckets of the first set of the plurality of buckets is at least twice as large as a size of any of the multiple buckets of the first set of the plurality of buckets.
However, Tobin does disclose that any number of data files and buckets of Tobin can be used, the data files can be grouped on size, and that the ranges can be of equal size or of different sizes (Tobin, Col. 18, Lines 39-67), thus adjustable depending on design choice. Additionally, because each data file can be written when to capacity of the local write ahead log is reached or about to be reached, each data file will be approximately the same size (Tobin, Col. 20, Lines 49-54). Thus, because of the requirements of a minimum number of data files needed (e.g.  2 or more) which are approximately the same size to compact that as combined form a larger data file/bucket that meets the larger size requirements of another bucket of Tobin, the combined size of the multiple data files/buckets must be at least twice the size of any of the multiple buckets of the first set. E.g. with 2 or more at approximately the same size required, at least one will be at half or less of the whole combined data file.
Accordingly, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to further modify the teachings of Tobin, as previously modified with Wu, such that Tobin explicitly determines as part of the threshold evaluation that the aggregate size of the multiple data files/buckets of the first set of the plurality of buckets is at least twice as large as a size of any of the multiple buckets of the first set as claimed. Because Tobin allows for a wide range of sizes of data files/buckets, numbers of data files/buckets needed to merge, and size ranges post merging to place in a different bucket, specifying a determination that a combined file/bucket is at least twice as large as a size of any of the multiple buckets of the first set is merely a design choice within the purview of one of ordinary skill in the art to enable efficient compaction of data files of Tobin to reduce data stored and improve read times (Tobin, Col. 18, Lines 19-23) while reducing the number of compaction operations based on said criteria to improve performance through fewer writes (Tobin, Col. 18, Lines 24-30).

As to claim 10, the claim is rejected for the same reasons as claim 2 above. In addition, Tobin, as previously modified with Wu, discloses wherein each bucket of the first set of the plurality of buckets has a size within a first size range (Tobin, Figs. 5b-5c; Col. 18, Lines 58-67; Col. 19, Lines 1-18, A first set of data files are identified having a size within a first size range of a bucket of Tobin (e.g. corresponding to 504) and are compacted to form a new data file/bucket with a combined size of a second range.) and each bucket of the second set of the plurality of buckets has a size within a second size range (Tobin, Figs. 5b-5d; Col. 18, Lines 30-38 and 58-67; Col. 19, Lines 1-6 and 18-30, A second set of data files are identified having a size within a second size range of a second bucket of Tobin (e.g. corresponding to 514) and are compacted to form a new data file/bucket with a combined size of a third range. Each range is non-overlapping, e.g. 0-3000 bytes, 3001-9000 bytes, and 9001-27000 bytes.), wherein said determining that the aggregate size of the multiple buckets of the second set of the plurality of buckets satisfies the second size threshold is based on a determination that the aggregate size of the multiple buckets of the second set of the plurality of buckets is within a third size range that is larger than, and does not overlap with, the second size range (Tobin,  Figs. 5b-5d; Col. 18, Lines 30-38 and 58-67; Col. 19, Lines 1-6 and 18-30, The second set of data files are identified having a size within the second size range of a bucket of Tobin and are compacted to form a new data file/bucket with a combined size of a third range thus matching a second size threshold. E.g. data files/buckets 512A-C (also 512A-B and 502A-C) are merged and satisfy the size range for 524, e.g. of the larger third range 9001 bytes to 27000 bytes which doesn’t overlap with the second range, to form data file/bucket 522A.).

As to claim 11, the claim is rejected for the same reasons as claim 2 above. In addition, Tobin, as previously modified with Wu, discloses wherein said determining that the aggregate size of the multiple buckets of the second set of the plurality of buckets satisfies the second size threshold is based on a determination that the aggregate size of the multiple buckets of the second set of the plurality of buckets is less than a predetermined size (Tobin, Figs. 5b-5d; Col. 18, Lines 30-38 and 58-67; Col. 19, Lines 1-6 and 18-30, The second set of data files are identified having a size within the second size range of a bucket of Tobin and are compacted to form a new data file/bucket with a combined size of within third range E.g. data files/buckets 512A-C (also 512A-B and 502A-C) are merged and satisfy being within the size range for 524 to form data file/bucket 522A. Thus, being within a size range is being less than a predetermined size corresponding to the maximum of the range.).

As to claim 12, the claim is rejected for the same reasons as claim 2 above. In addition, Tobin, as previously modified with Wu, discloses wherein said merging the multiple buckets of the first set of the plurality of buckets forms a first merged bucket, and wherein the multiple buckets of the second set of the plurality of buckets includes the first merged bucket (Tobin, Figs. 5B-5D; Col. 18, Lines30-39; Col. 19, Lines 7-22, Data files are merged to form larger data files which are then merged to form even larger data files, and so on.).

As to claim 13, the claim is rejected for the same reasons as claim 2 above. In addition, Tobin, as previously modified with Wu, discloses wherein said merging the multiple buckets of the first set of the plurality of buckets is further based on a determination that the multiple buckets of the first set of the plurality of buckets satisfy at least one of: 
a time range threshold (Tobin, Col. 18, Lines 45-51, Data files/claimed buckets in a bucket of Tobin are placed into a bucket of Tobin based on a creation time being late then the creation time of any data file grouped into a larger bucket of Tobin. Thus, all data files are merged having a time range threshold that exceeds the latest time of the other bucket.);
a number of buckets threshold (Tobin, Col. 18, Lines 32-38 and 64-67; Col. 19, Lines 1-4);
a minimum number of buckets threshold (Tobin, Col. 18, Lines 32-38 and 64-67; Col. 19, Lines 1-4, Once the number of data files within the size range exceeds a threshold number then compaction/merging occurs. I.e. the threshold number specifies a minimum and also the maximum threshold number since compaction will occur once it hits it, i.e. no less.);
or a maximum number of buckets threshold (Tobin, Col. 18, Lines 32-38 and 64-67; Col. 19, Lines 1-4, Once the number of data files within the size range exceeds a threshold number then compaction/merging occurs. I.e. the threshold number specifies a minimum and also the maximum threshold number since compaction will occur once it hits it, i.e. no less and no more.). 

As to claim 14, the claim is rejected for the same reasons as claim 2 above. In addition, Tobin, as previously modified with Wu, does not specifically disclose wherein said merging the multiple buckets of the first set of the plurality of buckets is further based on a determination that at least one of: 
a number of bucket merges associated with the particular index satisfies a threshold number of bucket merges;
or a number of bucket merges associated with the particular tenant satisfies a threshold number of bucket merges.
Although Tobin does disclose wherein the determination that the merging of the multiple buckets of the first set satisfies the first threshold is based on a determination of a variety of customizable based on design choice criteria including that the combined size of the multiple buckets of the first set meets a size criteria (Tobin, Col. 19, Lines 11-30, The combined size of a compacted data file is checked to determine the next bucket of Tobin to place the compacted/combined data file/bucket into.), that any number of data files and buckets of Tobin can be used, the data files can be grouped on multiple features such as size and time, and that the ranges can be of equal size or of different sizes (Tobin, Col. 18, Lines 39-67), and that any number of bucket merges can be performed based on the number of buckets of Tobin available (Tobin, Col. 18, Lines 30-38 and 54-58).
Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would readily recognize that any variety of criteria could be envisioned for determining merging based on the available types of data in the combined system of Tobin, which include information on bucket merges and the associated index as provided by Carmichael, and that merging based on a determination that a number of bucket merges associated with the particular index satisfies a threshold number of bucket merges would merely be a design choice of a designer implementing the system of Tobin, as combined, given the data available. Thus rendering obvious “a determination that at least one of: a number of bucket merges associated with the particular index satisfies a threshold number of bucket merges” as claimed. Said artisan would have been motivated to adjust determinations and thresholds to try to better enable efficient compaction of data files of Tobin to reduce data stored and improve read times (Tobin, Col. 18, Lines 19-23) while reducing the number of compaction operations based on said criteria to improve performance through fewer writes (Tobin, Col. 18, Lines 24-30). Furthermore, as Applicant’s specification appears to provide no rationale as to why a determination that a number of bucket merges associated with the particular index satisfies a threshold number of bucket merges is implemented or implemented preferably over any other determination criteria to render this feature novel and non-obvious, this further evidences the obviousness of a mere design choice apparent to one of ordinary skill in the art.


As to claim 15, the claim is rejected for the same reasons as claim 2 above. In addition, Tobin, as previously modified with Wu, does not explicitly disclose wherein said merging the multiple buckets of the first set of the plurality of buckets is further based on a determination that a number of inverted indexes in the multiple buckets of the first set of the plurality of buckets satisfies an inverted index threshold.
Although Tobin does disclose wherein the determination that the merging of the multiple buckets of the first set satisfies the first threshold is based on a determination of a variety of customizable based on design choice criteria including that the combined size of the multiple buckets of the first set meets a size criteria (Tobin, Col. 19, Lines 11-30, The combined size of a compacted data file is checked to determine the next bucket of Tobin to place the compacted/combined data file/bucket into.), that any number of data files and buckets of Tobin can be used, the data files can be grouped on multiple features such as size and time, and that the ranges can be of equal size or of different sizes (Tobin, Col. 18, Lines 39-67), and that each bucket is associated with an index (Tobin, Col. 17, Lines 50-53 and 67; Col. 18, Lines 1-3).
Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would readily recognize that any variety of criteria could be envisioned for determining merging based on the available types of data in the combined system of Tobin, which include information on bucket merges and the associated indexes, and that merging based on a determination that a determination that a number of inverted indexes in the multiple buckets of the first set satisfies an inverted index threshold would merely be a design choice of a designer implementing the system of Tobin, as combined, given the data available. Thus rendering obvious “said merging the multiple buckets of the first set of the plurality of buckets is further based on a determination that a number of inverted indexes in the multiple buckets of the first set of the plurality of buckets satisfies an inverted index threshold” as claimed. Said artisan would have been motivated to adjust determinations and thresholds to try to better enable efficient compaction of data files of Tobin to reduce data stored and improve read times (Tobin, Col. 18, Lines 19-23) while reducing the number of compaction operations based on said criteria to improve performance through fewer writes (Tobin, Col. 18, Lines 24-30). Furthermore, as Applicant’s specification appears to provide no rationale as to why a determination that a number of inverted indexes in the multiple buckets of the first set satisfies an inverted index threshold is implemented or implemented preferably over any other determination criteria to render this feature novel and non-obvious, this further evidences the obviousness of a mere design choice apparent to one of ordinary skill in the art.  

As to claim 16, the claim is rejected for the same reasons as claim 2 above. In addition, Tobin, as previously modified with Wu, discloses determining a size of each of the plurality of bucket (Tobin, Col. 18, Lines 30-45, Col. 19, Lines 6-30, A size of each of the data files is determined in order to place them into an appropriate bucket of Tobin, both initially and after compaction.)s, wherein said determining the size of each of the plurality of buckets comprises referencing metadata associated with each of the plurality of buckets (Tobin, Fig. 1B; Col. 18, Lines 30-31 and 39-45; Col. 19, Lines 8-11, The processing node determines the file size of each data file to determine a grouping and to determine for compaction. As obvious to one of ordinary skill in the art, determining a file size of a file must require looking at some metadata of each file.). 

As to claim 17, the claim is rejected for the same reasons as claim 2 above. In addition, Tobin, as previously modified with Wu, discloses wherein said identifying the plurality of buckets and said identifying the first set of the plurality of buckets and the second set of the plurality of buckets are each performed by a merge scheduler (Tobin, Col. 18, Lines 30-39, The processing node identifies and merges the sets.), wherein said merging the multiple buckets of the first set of the plurality of buckets and said merging the multiple buckets of the second set of the plurality of buckets are performed by a merge worker (Tobin, Col. 18, Lines 30-39, The processing node identifies and merges the sets.), .
Tobin, as previously modified with Carmichael, does not explicitly disclose wherein the merge worker is different from the merge scheduler.  
However, Tobin does disclose that each process and algorithm disclosed can be implemented in various code modules, segments, or portions of code which can be used independently of on another and combined in various ways (Tobin, Col. 27, Lines 21-33 and 61-66).
Accordingly, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to recognize that each separate function performed by Tobin, including those discussed above as being done by the processing node of Tobin, could be subdivided into any number of different modules, segments, or portions of code, and to thus further modify the teachings of Tobin, as previously modified with Carmichael, such that the functions performed by Tobin in accordance with the claimed merge scheduler (e.g. determining sizes of buckets and identifying sets) are performed by a separate module, segment, or portion of code, than that performing the merging, and thus rendering obvious “wherein the merge worker is different from the merge scheduler” as claimed. Said separation would have merely been a design choice, i.e. a mere rearrangement of parts (MPEP §2144.04) for the system of Tobin which would not fundamentally affect the functionality of Tobin.

As to claim 18, the claim is rejected for the same reasons as claim 2 above. In addition, Tobin, as previously modified with Wu, discloses wherein said merging the multiple buckets of the first set of the plurality of buckets is further based on a determination that a size of each of the multiple buckets of the first set of the plurality of buckets satisfies a minimum size threshold (Tobin, Col. 18, Lines 39-45; Col. 19, Lines 6-22; Each data file/bucket is grouped based on it having a determined size having at least a minimum size of range of a bucket of Tobin. Compaction is based on the data files therein, and thus based on satisfying a minimum size threshold corresponding to the minimum of the range.).

As to claim 19, the claim is rejected for the same reasons as claim 2 above. In addition, Tobin, as previously modified with Wu, discloses wherein said merging the multiple buckets of the first set of the plurality of buckets is further based on a determination that a size of each of the multiple buckets of the first set of the plurality of buckets satisfies a maximum size threshold (Tobin, Col. 18, Lines 39-45; Col. 19, Lines 6-22; Each data file/bucket is grouped based on it having a determined size having at more than a maximum size of range of a lower size a bucket of Tobin, and no larger than a maximum of the next size bucket of Tobin. Compaction is based on the data files therein, and thus based on satisfying a maximum size threshold corresponding to the maximum of the ranges.).

As to claim 20, Tobin discloses a system, comprising:
one or more data stores including computer-executable instructions (Col. 25, Line 60-Col. 26, Line 10); and
one or more processors configured to execute the computer-executable instructions, wherein execution of the computer-executable instructions by the one or more processors causes the one or more processors to (Col. 25, Line 60-Col. 26, Line 10):
identify a plurality of buckets associated with at least one of a particular tenant or a particular index (Figs. 5a-5d; Col. 18, Lines 30-38, Col. 19, Lines 6-30, A plurality of data files, i.e. buckets as claimed since they are entities storing data flushed thereto and/or created from other data buckets of Tobin, are identified.) associated with at least one of a particular tenant or a particular index (Col. 17, Lines 50-53, The data files may include an index, and thus are associated with a particular index.);
identify a first set of the plurality of buckets (Figs. 5a-5d; Col. 18, Lines 30-38, Col. 19, Lines 6-30, A plurality of data files, i.e. buckets as claimed since they are entities storing data flushed thereto and/or created from other data buckets of Tobin, are identified.) and a second set of the plurality of buckets (Figs. 5b-5d; Col. 18, Lines 30-38 and 58-67; Col. 19, Lines 1-6 and 18-30, A second set of data files are identified having a size within a second size range of a second bucket of Tobin (e.g. corresponding to 514) and are compacted to form a new data file/bucket with a combined size of a third range. Each range is non-overlapping, e.g. 0-3000 bytes, 3001-9000 bytes, and 9001-27000 bytes.);
determine that an aggregate  amount of multiple buckets of the first set of the plurality of buckets satisfies a first  amount threshold (Figs. 5b-5c; Col. 18, Lines 30-38 and 58-67; Col. 19, Lines 1-18, The first set of data files are identified having a size within a first size range of a bucket of Tobin and are compacted to form a new data file/bucket with a combined size of a second range. This occurs when a an aggregate number of files meeting a threshold number of files within the size range are identified, e.g. 3.);
merge the multiple buckets of the first set of the plurality of buckets based on said determining that the aggregate  amount of the multiple buckets of the first set of the plurality of buckets satisfies the first  amount threshold (Figs. 5b-5c; Col. 18, Lines 30-38 and 58-67; Col. 19, Lines 1-18, The first set of data files are identified having a size within a first size range of a bucket of Tobin and are compacted to form a new data file/bucket with a combined size of a second range. This occurs when a an aggregate number of files meeting a threshold number of files within the size range are identified, e.g. 3.);
determine that an aggregate  amount of multiple buckets of the second set of the plurality of buckets satisfies a second  amount threshold (Figs. 5b-5d; Col. 18, Lines 30-38 and 58-67; Col. 19, Lines 1-6 and 18-30, The second set of data files are identified having a size within the second size range of a bucket of Tobin and are compacted to form a new data file/bucket with a combined size of a third range thus matching a second size threshold. E.g. data files/buckets 512A-C (also 512A-B and 502A-C) are merged and satisfy the size range for 524 to form data file/bucket 522A when an aggregate amount of files within the range are identified.); and
merge the multiple buckets of the second set of the plurality of buckets based on said determining that the aggregate  amount of the multiple buckets of the second set of the plurality of buckets satisfies the second  amount threshold (Figs. 5b-5d; Col. 18, Lines 30-38 and 58-67; Col. 19, Lines 1-6 and 18-30, The second set of data files are identified having a size within the second size range of a bucket of Tobin and are compacted to form a new data file/bucket with a combined size of a third range thus matching a second size threshold. E.g. data files/buckets 512A-C (also 512A-B and 502A-C) are merged and satisfy the size range for 524 to form data file/bucket 522A when an aggregate amount of files within the range are identified.).
Tobin does not disclose determining an aggregate size of the multiple buckets of the first set of the plurality of buckets and an aggregate size of the multiple buckets of the second set of the plurality of buckets; and that the merging of each set is based on determining the corresponding aggregate size satisfies a first size threshold and a second size threshold respectively.
However, Wu discloses determining that an aggregate size of multiple buckets of a first set of a plurality of buckets satisfies a first size threshold (Fig. 5; [0026]; [0028]; [0030], A given level has a size threshold, with each level being correspondingly larger since each level holds more data than the previous. When the aggregate size of files, again corresponding to claimed buckets since they are entities storing data therein like Tobin, in a given level satisfies the size threshold for that level, the files therein are merged and moved to the next larger level.); 
merging the multiple buckets of the first set of the plurality of buckets based on said determining that the aggregate size of the multiple buckets of the first set of the plurality of buckets satisfies the first size threshold (Fig. 5; [0026]; [0028]; [0030], A given level has a size threshold, with each level being correspondingly larger since each level holds more data than the previous. When the aggregate size of files in a given level satisfies the size threshold for that level, the files therein are merged and moved to the next larger level.);
determining that an aggregate size of multiple buckets of a second set of the plurality of buckets satisfies a second size threshold (Fig. 5; [0026]; [0028]; [0030], A given level has a size threshold, with each level being correspondingly larger since each level holds more data than the previous. When the aggregate size of files in a given level satisfies the size threshold for that level, the files therein are merged and moved to the next larger level.); and
merging the multiple buckets of the second set of the plurality of buckets based on said determining that the aggregate size of the multiple buckets of the second set of the plurality of buckets satisfies the second size threshold (Fig. 5; [0026]; [0028]; [0030], A given level has a size threshold, with each level being correspondingly larger since each level holds more data than the previous. When the aggregate size of files in a given level satisfies the size threshold for that level, the files therein are merged and moved to the next larger level.).
Before the effective filing date of the claimed inventio, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Tobin with the teachings of Wu by modifying Tobin such that an aggregate size and size threshold is used for each corresponding size range of Tobin in addition to an aggregate amount and an amount threshold for each set of buckets to be merged such. Thus, instead of just determining an aggregate amount of the multiple buckets of the first and second sets of the plurality of buckets satisfies a first and second amount threshold and then merging the respective sets accordingly, that an aggregate size is also determined for each set of the plurality of buckets and compared to a corresponding size threshold, and then merged if satisfying the respective size threshold; utilizing a correspondingly larger size threshold for each larger size range like is done for each increasing level of Wu. Tobin does not place a byte size limit, either maximum or minimum, on a size of a given file of Tobin (corresponding to a claimed bucket). As such even when a threshold amount of files are identified, e.g. three, each could be just 1 byte, and thus within the exemplary first size range of 0 to 3000 of Col. 19, lines 1-6. When compacted, the resulting file will still be within that first size range. As a result, the same data may get compacted many times before a compacted file would fall within the second size range of 3001 to 9000. Accordingly, said artisan would have been motivated to do make the above modifications in order to reduce write amplification and computational overhead as is obtained by merging files when a size threshold is satisfied in Wu (Wu, [0004]; [0005]; [0019]; [0027]).

As to claim 21, Tobin discloses non-transitory computer-readable storage media comprising instructions executable by a computing system to (Col. 25, Line 60-Col. 26, Line 10):
identify a plurality of buckets associated with at least one of a particular tenant or a particular index (Figs. 5a-5d; Col. 18, Lines 30-38, Col. 19, Lines 6-30, A plurality of data files, i.e. buckets as claimed since they are entities storing data flushed thereto and/or created from other data buckets of Tobin, are identified.) associated with at least one of a particular tenant or a particular index (Col. 17, Lines 50-53, The data files may include an index, and thus are associated with a particular index.);
identify a first set of the plurality of buckets (Figs. 5a-5d; Col. 18, Lines 30-38, Col. 19, Lines 6-30, A plurality of data files, i.e. buckets as claimed since they are entities storing data flushed thereto and/or created from other data buckets of Tobin, are identified.) and a second set of the plurality of buckets (Figs. 5b-5d; Col. 18, Lines 30-38 and 58-67; Col. 19, Lines 1-6 and 18-30, A second set of data files are identified having a size within a second size range of a second bucket of Tobin (e.g. corresponding to 514) and are compacted to form a new data file/bucket with a combined size of a third range. Each range is non-overlapping, e.g. 0-3000 bytes, 3001-9000 bytes, and 9001-27000 bytes.);
determine that an aggregate  amount of multiple buckets of the first set of the plurality of buckets satisfies a first  amount threshold (Figs. 5b-5c; Col. 18, Lines 30-38 and 58-67; Col. 19, Lines 1-18, The first set of data files are identified having a size within a first size range of a bucket of Tobin and are compacted to form a new data file/bucket with a combined size of a second range. This occurs when a an aggregate number of files meeting a threshold number of files within the size range are identified, e.g. 3.);
merge the multiple buckets of the first set of the plurality of buckets based on said determining that the aggregate  amount of the multiple buckets of the first set of the plurality of buckets satisfies the first  amount threshold (Figs. 5b-5c; Col. 18, Lines 30-38 and 58-67; Col. 19, Lines 1-18, The first set of data files are identified having a size within a first size range of a bucket of Tobin and are compacted to form a new data file/bucket with a combined size of a second range. This occurs when a an aggregate number of files meeting a threshold number of files within the size range are identified, e.g. 3.);
determine that an aggregate  amount of multiple buckets of the second set of the plurality of buckets satisfies a second  amount threshold (Figs. 5b-5d; Col. 18, Lines 30-38 and 58-67; Col. 19, Lines 1-6 and 18-30, The second set of data files are identified having a size within the second size range of a bucket of Tobin and are compacted to form a new data file/bucket with a combined size of a third range thus matching a second size threshold. E.g. data files/buckets 512A-C (also 512A-B and 502A-C) are merged and satisfy the size range for 524 to form data file/bucket 522A when an aggregate amount of files within the range are identified.); and
merge the multiple buckets of the second set of the plurality of buckets based on said determining that the aggregate  amount of the multiple buckets of the second set of the plurality of buckets satisfies the second  amount threshold (Figs. 5b-5d; Col. 18, Lines 30-38 and 58-67; Col. 19, Lines 1-6 and 18-30, The second set of data files are identified having a size within the second size range of a bucket of Tobin and are compacted to form a new data file/bucket with a combined size of a third range thus matching a second size threshold. E.g. data files/buckets 512A-C (also 512A-B and 502A-C) are merged and satisfy the size range for 524 to form data file/bucket 522A when an aggregate amount of files within the range are identified.).
Tobin does not disclose determining an aggregate size of the multiple buckets of the first set of the plurality of buckets and an aggregate size of the multiple buckets of the second set of the plurality of buckets; and that the merging of each set is based on determining the corresponding aggregate size satisfies a first size threshold and a second size threshold respectively.
However, Wu discloses determining that an aggregate size of multiple buckets of a first set of a plurality of buckets satisfies a first size threshold (Fig. 5; [0026]; [0028]; [0030], A given level has a size threshold, with each level being correspondingly larger since each level holds more data than the previous. When the aggregate size of files, again corresponding to claimed buckets since they are entities storing data therein like Tobin, in a given level satisfies the size threshold for that level, the files therein are merged and moved to the next larger level.); 
merging the multiple buckets of the first set of the plurality of buckets based on said determining that the aggregate size of the multiple buckets of the first set of the plurality of buckets satisfies the first size threshold (Fig. 5; [0026]; [0028]; [0030], A given level has a size threshold, with each level being correspondingly larger since each level holds more data than the previous. When the aggregate size of files in a given level satisfies the size threshold for that level, the files therein are merged and moved to the next larger level.);
determining that an aggregate size of multiple buckets of a second set of the plurality of buckets satisfies a second size threshold (Fig. 5; [0026]; [0028]; [0030], A given level has a size threshold, with each level being correspondingly larger since each level holds more data than the previous. When the aggregate size of files in a given level satisfies the size threshold for that level, the files therein are merged and moved to the next larger level.); and
merging the multiple buckets of the second set of the plurality of buckets based on said determining that the aggregate size of the multiple buckets of the second set of the plurality of buckets satisfies the second size threshold (Fig. 5; [0026]; [0028]; [0030], A given level has a size threshold, with each level being correspondingly larger since each level holds more data than the previous. When the aggregate size of files in a given level satisfies the size threshold for that level, the files therein are merged and moved to the next larger level.).
Before the effective filing date of the claimed inventio, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Tobin with the teachings of Wu by modifying Tobin such that an aggregate size and size threshold is used for each corresponding size range of Tobin in addition to an aggregate amount and an amount threshold for each set of buckets to be merged such. Thus, instead of just determining an aggregate amount of the multiple buckets of the first and second sets of the plurality of buckets satisfies a first and second amount threshold and then merging the respective sets accordingly, that an aggregate size is also determined for each set of the plurality of buckets and compared to a corresponding size threshold, and then merged if satisfying the respective size threshold; utilizing a correspondingly larger size threshold for each larger size range like is done for each increasing level of Wu. Tobin does not place a byte size limit, either maximum or minimum, on a size of a given file of Tobin (corresponding to a claimed bucket). As such even when a threshold amount of files are identified, e.g. three, each could be just 1 byte, and thus within the exemplary first size range of 0 to 3000 of Col. 19, lines 1-6. When compacted, the resulting file will still be within that first size range. As a result, the same data may get compacted many times before a compacted file would fall within the second size range of 3001 to 9000. Accordingly, said artisan would have been motivated to do make the above modifications in order to reduce write amplification and computational overhead as is obtained by merging files when a size threshold is satisfied in Wu (Wu, [0004]; [0005]; [0019]; [0027]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tobin and Wu as applied above, and further in view of Carmichael (cited in IDS filed 06/09/2022)(US 2012/0254269 A1).

As to claim 3, the claim is rejected for the same reasons as claim 2 above. In addition, Tobin, as previously modified with Wu, does not specifically disclose wherein the plurality of buckets are associated with the particular tenant and the particular index. 
However, Carmichael discloses identifying a plurality of buckets associated with a particular tenant and a particular index ([0088]-[0091]; [0154]; [0157]; [0185]; [0187], Each application is associated with one or more tenants associated with a bucket set associated with a Gindex. A set of buckets can be identified from a request based on a particular tenant, and looked up using a particular Gindex, thus identifying buckets associated with a particular tenant and particular index. Retrieval can be performed to request objects and buckets and to perform rollbacks from backup.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Tobin, as previously modified with Wu, with the teachings of Carmichael by modifying Tobin such that the buckets identified for compaction/merging are identified as being associated with a particular tenants corresponding to different data sources of Tobin and particular index as similarly disclosed by Carmichael. The motivation for doing so would have been to enable Tobin to compact and backup time specific data of Tobin (Tobin, Fig. 7; Col. 22, Lines 1-16) in separated data for each data source 110 of Tobin (Col. 8, Lines 4-11) specific to particular indexed buckets of particular application and tenant data like Carmichael so as to enable retrieval of buckets (Tobin, Col. 22, Line 61-Col. 23, Line 14; Carmichael, [008]-[0090]; [0187]) so as to enable data source specific backups of Tobin and to thus also enable rollback of data specific to a particular tenant sharing the system  corresponding to a requested time (Carmichael, [0186]; [0187]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bawaskar et al. (US 2015/0120684 A1) discloses comparing a difference between the combined and total sizes for two or more files to one or more thresholds to determine whether to merge the files and with what priority to do so.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James E Richardson/             Primary Examiner, Art Unit 2167